DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on10/13/2020. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because all claims must end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-19 are directed toward a process and claim 20 is directed toward a product; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system; processing the bulk listing data to extract individual item information for individual items of the bulk listing; and automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing bulk listing data to generate individual item listings for improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing bulk listing data to create individual item listing for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing bulk listing data to generate individual item listings for improving certain parameters of a business, which can be done in the human mind.
Independent claim 11 is directed toward a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions regarding the sale of individual items of a bulk listing via a listing system; generating the relisting predictions for the individual items of the bulk listing; and causing display of the relisting predictions via the user interface displayed at the client device (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a human user to relist predictions for individual items of a bulk listing with the purpose of improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing user input data to create individual item listing for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are generating relisting predictions for improving certain parameters of a business, which can be done in the human mind.
Independent claim 20 is directed toward one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items of a bulk listing procured by a user in a single transaction; responsive to the request, automatically generating the plurality of individual item listings; and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, the individual item listings comprising a title for each respective individual item, an image of each respective individual item, and an automatically generated recommended price for each respective individual item (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving input data from a human user for item list predictions for individual items of a bulk listing with the purpose of improving certain parameters of a business, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing user input data to create individual item listing and recommended prices for commercial purposes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are generating listing predictions for improving certain parameters of a business, which can be done in the human mind.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system; extract individual item information for individual items of the bulk listing” (claim 1), “a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions; and causing display of the relisting predictions via the user interface displayed at the client device” (claim 11), and “one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items of a bulk listing procured by a user in a single transaction; and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items” (claim 20) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. 
Also, the claimed “computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10 and 12-19 further narrow the abstract idea and dependent claims 6-7, 9, and 17 additionally recite “display of the individual item listings in a user interface, publishing the individual item listings to the listing system, a request received from a user” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “user interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-19; and Product claims 20 recite a computing device, storage device, listing system, user interface, client device, one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0085-0088 and Figure 13. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Also, the above “a method implemented by a computing device, the method comprising: obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system; extract individual item information for individual items of the bulk listing” (claim 1), “a method implemented by a computing device, the method comprising: receiving, via a user interface displayed at a client device, a request for relisting predictions; and causing display of the relisting predictions via the user interface displayed at the client device” (claim 11), and “one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising: receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items of a bulk listing procured by a user in a single transaction; and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items” (claim 20) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-10 and 12-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6-7, 9, and 17 additionally recite “display of the individual item listings in a user interface, publishing the individual item listings to the listing system, a request received from a user” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “user interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17: Claim 17 recites “the user interface”. There is insufficient antecedent basis for this claim limitation because it is unclear to the Examiner if the user interface refers to the user interface for the bulk listing or the user interface for the client device. Appropriate correction is required.
Regarding Claim 19: Claim 19 recites “the relationship”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacco et al. (US 2014/0289063 A1).

Regarding Claim 1: Sacco et al. teach a method implemented by a computing device, the method comprising (See Figure 1, Figure 3, Figure 5, Figure 8, Figure 10, Figure 16, Abstract, and claim 1): 
obtaining bulk listing data associated with a bulk listing from a storage device associated with a listing system (See Figure 16, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106); 
processing the bulk listing data to extract individual item information for individual items of the bulk listing (See Figure 6, Figure 16, Paragraph 0057, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0075 – “These individual products 507 may be transmitted from the demux 506 to the logic module 508 for processing”, Paragraph 0080, and Paragraph 0106 – “In operation 1606, the user selections of the first and second profiles are stored … In operation 1608 the listing utilizing the first and second profiles is automatically generated”); 
and automatically generating a plurality of individual item listings for the individual items of the bulk listing by populating the individual item listings with the respective individual item information extracted from the bulk listing data (See Figure 6, Figure 9, Figure 16, Paragraph 0076 – “Once the logic module 508 receives data on the individual products 507, the logic module 508 may use the non-volatile memory 514 and the state machine 512 to assign and arrange the individual products 507. The individual products (or listings) 507 may be assigned and/or arranged based upon one or more characteristics within the display module 522 … The logic module 508 automatically assigns characteristics to a particular listing”, and Paragraph 0106 – “In operation 1608 the listing utilizing the first and second profiles is automatically generated”). 
 
Regarding Claim 2: Sacco et al. teach the limitations of claim 1. Sacco et al. further teach determining a recommended price for each of the plurality of individual items of the bulk listing (See Figure 4, Figure 7B, Paragraph 0071 – “The price attribute table 114 may contain attributes of price that associate how a particular product is to be priced within the network-based marketplace 12 (e.g., the suggested retail price might be used in the peak selling season, or a clearance price may be used in the low selling seasons)”, Paragraph 0085 – “The retail table 722 may include information about the suggested retail price of various items to be listed for sale on the network-based marketplace 12”, and Paragraph 0086 – “a mathematical operation that generates a factor to apply to the cost of goods price stored in the COGS table 728 or the suggested retail price of a particular product within the retail table 722”).  

Regarding Claim 3: Sacco et al. teach the limitations of claim 2. Sacco et al. further teach wherein the generating the plurality of individual item listings further comprises populating each of the individual item listings with the respective recommended prices and the respective individual item information extracted from the bulk listing (See Figure 4, Figure 7B, Figure 9, Figure 16, Paragraph 0071 – “The price attribute table 114 may contain attributes of price that associate how a particular product is to be priced within the network-based marketplace 12 (e.g., the suggested retail price might be used in the peak selling season, or a clearance price may be used in the low selling seasons)”, Paragraph 0076 – “Once the logic module 508 receives data on the individual products 507, the logic module 508 may use the non-volatile memory 514 and the state machine 512 to assign and arrange the individual products 507. The individual products (or listings) 507 may be assigned and/or arranged based upon one or more characteristics within the display module 522 … The logic module 508 automatically assigns characteristics to a particular listing”, Paragraph 0085, Paragraph 0086, and Paragraph 0106 – “In operation 1608 the listing utilizing the first and second profiles is automatically generated”).  

Regarding Claim 4: Sacco et al. teach the limitations of claim 2. Sacco et al. further teach wherein the individual item information extracted from the bulk listing data includes unique item identifiers for the individual items of the bulk listing, and wherein the determination of the recommended price is based on similar item data obtained from the listing system using the respective unique item identifiers extracted from the bulk listing data (See Figure 4, Figure 7B, Figure 9, Figure 16, Paragraph 0057 – “A user may alternatively select multiple products to leverage the same template when listing items for sale (e.g., a seller might use a standard template for a group of products or services with similar attributes)”, Paragraph 0071 – “The price attribute table 114 may contain attributes of price that associate how a particular product is to be priced within the network-based marketplace 12 (e.g., the suggested retail price might be used in the peak selling season, or a clearance price may be used in the low selling seasons)”, Paragraph 0076 – “Once the logic module 508 receives data on the individual products 507, the logic module 508 may use the non-volatile memory 514 and the state machine 512 to assign and arrange the individual products 507. The individual products (or listings) 507 may be assigned and/or arranged based upon one or more characteristics within the display module 522 … The logic module 508 automatically assigns characteristics to a particular listing”, and Paragraph 0106 – “In operation 1608 the listing utilizing the first and second profiles is automatically generated”).  

Regarding Claim 9: Sacco et al. teach the limitations of claim 1. Sacco et al. further teach wherein individual item listings are automatically generated responsive to a request received from a user that purchased the bulk listing via a single transaction with the listing system (See Figure 6, Figure 9, Figure 16, Paragraph 0057 – “listing management applications 62 provide a number of features (e.g., automatic-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraph 0076 – “Once the logic module 508 receives data on the individual products 507, the logic module 508 may use the non-volatile memory 514 and the state machine 512 to assign and arrange the individual products 507. The individual products (or listings) 507 may be assigned and/or arranged based upon one or more characteristics within the display module 522 … The logic module 508 automatically assigns characteristics to a particular listing”, Paragraph 0088 – “a replenish inventory factor may be a minimum stock keeping unit at a particular seller”, and Paragraph 0106 – “In operation 1608 the listing utilizing the first and second profiles is automatically generated”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacco et al. (US 2014/0289063 A1) in view of Kneen et al. (US 2015/0186989 A1).

Regarding Claim 5: Sacco et al. teach the limitations of claim 1. Sacco et al. do not specifically disclose the following. However, Kneen et al. further teach wherein the plurality of the individual item listings are populated with individual item information extracted from the bulk listing that includes a title of the respective individual item, a condition of the respective individual item, and one or more images of the respective individual item (See Figures 6-8, Abstract, Paragraph 0057 – “Product Condition”, Paragraphs 0059-0061 – “Presence of Photo”, Paragraph 0074 – “item title, condition, category, aspects, seller identification and seller segment (e.g., consumer to consumer or business to consumer) are utilized to make recommendations based on historical similar items that were sold on in the ecommerce service”).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the high volume listing system of Sacco et al. to incorporate the image, condition, and title of Kneen et al. in order to better describe the product being sold, thereby increasing the changes of the product being sold.

Regarding Claim 6: Sacco et al. teach the limitations of claim 1. Sacco et al. do not specifically disclose the following. However, Kneen et al. further teach further comprising causing display of the individual item listings in a user interface along with a selectable control to publish the individual item listings to the listing system (See Figure 6, Figure 7, Figure 8, Figure 9, Paragraph 0026 – “The networked system 102 may provide a number of publishing, listing, and price-setting mechanisms whereby a seller may list (or publish information concerning) goods or services for sale”, Paragraph 0034, Paragraph 0089 – “The parameters include one or more photos 602, listing details 604 such as title and description, pricing details 606 such as list as”, and Paragraph 0090).  
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the high volume listing system of Sacco et al. to incorporate the published list of Kneen et al. in order to allow customers to view and purchase the products.

Regarding Claim 7: Sacco et al. teach the limitations of claim 6. Sacco et al. do not specifically disclose the following. However, Kneen et al. further teach further comprising publishing the individual item listings to the listing system responsive to a selection of the selectable control (See Figure 6, Figure 7, Figure 8, Figure 9, Paragraph 0026 – “The networked system 102 may provide a number of publishing, listing, and price-setting mechanisms whereby a seller may list (or publish information concerning) goods or services for sale”, Paragraph 0034, Paragraph 0089 – “The parameters include one or more photos 602, listing details 604 such as title and description, pricing details 606 such as list as”, and Paragraph 0090).  
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the high volume listing system of Sacco et al. to incorporate the published list of Kneen et al. in order to allow customers to view and purchase the products.

Regarding Claim 8: Sacco et al. teach the limitations of claim 6. Sacco et al. do not specifically disclose the following. However, Kneen et al. further teach wherein the user interface further includes functionality to modify the individual item listings before publishing the individual item listings to the listing system (See Figure 6, Figure 7, Figure 8, Figure 9, Paragraph 0026 – “The networked system 102 may provide a number of publishing, listing, and price-setting mechanisms whereby a seller may list (or publish information concerning) goods or services for sale”, Paragraph 0034, Paragraph 0089 – “The parameters include one or more photos 602, listing details 604 such as title and description, pricing details 606 such as list as”, Paragraph 0090, and claim 1 – “a user interface that permits the seller to change one or more listing configuration parameters based on the presentation”).  
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the high volume listing system of Sacco et al. to incorporate the published list of Kneen et al. in order to allow customers to view and purchase the products and make changes if needed.

Regarding Claim 10: Sacco et al. teach the limitations of claim 1. Sacco et al. do not specifically disclose the following. However, Kneen et al. further teach further comprising generating one or more relisting predictions for the individual items of the bulk listing, the one or more relisting predictions comprising at least one of: a predicted revenue corresponding to a total revenue realized if each of the individual items of the bulk listings are sold at the recommended price; a predicted profit determined based on the predicted revenue and a purchase price of the bulk listing; predicted conversion times corresponding to an amount of time it will take to sell each of the respective individual items of the bulk listing at the respective recommended prices; and a break even time determined based on the recommended prices and the predicted conversions times of the respective individual items of the bulk listing (See Figure 2, Figure 3, Figure 8, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”).  
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the high volume listing system of Sacco et al. to incorporate the image, condition, and title of Kneen et al. in order to better describe the product being sold, thereby increasing the changes of the product being sold.

Regarding Claim 20: Sacco et al. teach one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising (See Figure 1, Figure 3, Figure 5, Figure 8, Figure 10, Figure 16, Abstract, and claim 1): 
receiving, via a user interface, a request to generate a plurality of individual item listings corresponding to individual items of a bulk listing procured by a user in a single transaction (See Figure 16, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106); 
responsive to the request, automatically generating the plurality of individual item listings (See Figure 6, Figure 9, Figure 16, Paragraph 0076 – “Once the logic module 508 receives data on the individual products 507, the logic module 508 may use the non-volatile memory 514 and the state machine 512 to assign and arrange the individual products 507. The individual products (or listings) 507 may be assigned and/or arranged based upon one or more characteristics within the display module 522 … The logic module 508 automatically assigns characteristics to a particular listing”, and Paragraph 0106 – “In operation 1608 the listing utilizing the first and second profiles is automatically generated”); 

Sacco et al. do not specifically disclose displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, the individual item listings comprising a title for each respective individual item, an image of each respective individual item, and an automatically generated recommended price for each respective individual item. However, Kneen et al. further teach and displaying, in the user interface, the plurality of automatically generated individual item listings corresponding to the individual items, the individual item listings comprising a title for each respective individual item, an image of each respective individual item, and an automatically generated recommended price for each respective individual item (See Figure 2, Figure 3, Figure 7 – “Title, Photos”, Figure 8 – “Estimated Sale Price, Estimated Time to Sell”, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, Paragraph 0090, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the high volume listing system of Sacco et al. to incorporate the image, condition, and title publishing of Kneen et al. in order to better describe the product being sold, thereby increasing the changes of the product being sold.

Claims 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneen et al. (US 2015/0186989 A1) in view of Sacco et al. (US 2014/0289063 A1).

Regarding Claim 11: Kneen et al. teach a method implemented by a computing device, the method comprising (See Figure 2, Figure 3, Figure 8, Figure 9, Abstract, and claim 1): 
receiving, via a user interface displayed at a client device, a request for relisting predictions regarding the sale of individual items of a listing via a listing system (See Figure 2, Figure 3, Figure 8, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, and Paragraph 0091 – “the user interface 600 with the seller having selected the "sell it quick" button 704 in accordance with an example embodiment. In response to this action, a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”); 
generating the relisting predictions for the individual items of the listing (See Figure 2, Figure 3, Figure 8, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”); 
and causing display of the relisting predictions via the user interface displayed at the client device (See Figure 2, Figure 3, Figure 8 – “Estimated Sale Price, Estimated Time to Sell”, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”).  

Kneen et al. do not specifically disclose a “bulk” listing. However, Sacco et al. further teach a “bulk” listing (See Figure 16, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing of Sacco et al. in order to sell more items at a time, thereby allowing profits to be maximized.

Regarding Claim 12: Kneen et al. in view of Sacco et al. teach the limitations of claim 11. Kneen et al. further teach wherein the relisting predictions displayed via the user interface include a recommended price for selling each of the respective individual items of the listing via the listing system (See Figure 2, Figure 3, Figure 8 – “Estimated Sale Price, Estimated Time to Sell”, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”).  
Kneen et al. do not specifically disclose a “bulk” listing. However, Sacco et al. further teach a “bulk” listing (See Figure 16, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing of Sacco et al. in order to sell more items at a time, thereby allowing profits to be maximized.

Regarding Claim 17: Kneen et al. in view of Sacco et al. teach the limitations of claim 11. Kneen et al. further teach wherein the relisting predictions are displayed in a user interface associated with the listing, the user interface further comprising a purchase price for purchasing the listing and a selectable control to purchase the listing for the purchase price (See Figure 2, Figure 3, Figure 8 – “Estimated Sale Price, Estimated Time to Sell”, Figure 9, Paragraph 0026 – “buyout-type listings (e.g., including the Buy-It-Now (BIN) technology developed by eBay Inc., of San Jose, Calif.) may be offered in conjunction with auction-format listings, and allow a buyer to purchase goods or services”, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraph 0045 – “listings where the buyer may close the transaction by making a single bid, also known as a buy-it-now price”, Paragraphs 0046-0059, Paragraphs 0066-0067, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”).
Kneen et al. do not specifically disclose a “bulk” listing. However, Sacco et al. further teach a “bulk” listing (See Figure 16, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing of Sacco et al. in order to sell more items at a time, thereby allowing profits to be maximized.

Regarding Claim 18: Kneen et al. in view of Sacco et al. teach the limitations of claim 11. Kneen et al. further teach wherein the client device is associated with a user that purchased the listing via the listing system (See Figure 1 – “110”, Paragraph 0019, and Paragraph 0023).  
Kneen et al. do not specifically disclose a “bulk” listing. However, Sacco et al. further teach a “bulk” listing (See Figure 16, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing of Sacco et al. in order to sell more items at a time, thereby allowing profits to be maximized.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneen et al. (US 2015/0186989 A1) in view of Sacco et al. (US 2014/0289063 A1) and further in view of Yip et al. (US 2004/0236649 A1).

Regarding Claim 13: Kneen et al. in view of Sacco et al. teach the limitations of claim 12. Kneen et al. do not specifically disclose the following. However, Sacco et al. further teach a total revenue realized if each of the individual items of the bulk listings are sold at the recommended price (See Figure 16, Paragraph 0016 – “track metrics from at least one of a group including profit, loss, revenue, seasonal preference, and listing effectiveness”, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing and revenue tracking of Sacco et al. in order to sell more items at a time and better record keeping of sales statistics.
Kneen et al. in view of Sacco et al. do not specifically disclose wherein the relisting predictions displayed via the user interface include a “predicted revenue” corresponding to a total revenue realized if each of the individual items of the listings are sold at the recommended price. However, Yip et al. further teach wherein the relisting predictions displayed via the user interface include a “predicted revenue” corresponding to a total revenue realized if each of the individual items of the listings are sold at the recommended price (See Figure 1, Abstract – “predict future revenue of an account or a customer”, Paragraph 0015, Paragraph 0019 – “Revenue prediction processor 102 uses a unique algorithm to predict future revenue corresponding to an account based on historical revenue data stored in customer database 104”, Paragraph 0052).  
The teachings of Sacco et al., Kneen et al., and Yip et al. are related because all monitor and make determinations about sales. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. in view of Sacco et al. to incorporate the predicted revenue of Yip et al. in order to better analyze how sales of products at certain prices will affect revenue.

Regarding Claim 14: Kneen et al. in view of Sacco et al. and further in view of Yip et al. teach the limitations of claim 13. Kneen et al. do not specifically disclose the following. However, Sacco et al. further teach a “bulk” listing (See Figure 16, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing and revenue tracking of Sacco et al. in order to sell more items at a time and better record keeping of sales statistics.
Sacco et al. further teach tracking revenue and profit of sold bulk listings (See Paragraph 0016). Kneen et al. in view of Sacco et al. do not specifically disclose wherein the relisting predictions displayed via the user interface include a predicted profit determined based on the predicted revenue and a purchase price of the bulk listing. However, Yip et al. further teach wherein the relisting predictions displayed via the user interface include a predicted profit determined based on the predicted revenue and a purchase price of the bulk listing (See Figure 1, Abstract – “predict future revenue of an account or a customer”, Paragraph 0008 – “After the prediction revenue associated with an account is determined, a prediction of future profits associated with the account also may be determined. For instance, profits associated with an account may be calculated by subtracting an average annual expense from the projected annual revenue of the account”, and Paragraph 0053).  
The teachings of Sacco et al., Kneen et al., and Yip et al. are related because all monitor and make determinations about sales. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. in view of Sacco et al. to incorporate the predicted profit of Yip et al. in order to better analyze how sales of products at certain prices will affect profit.

Regarding Claim 15: Kneen et al. in view of Sacco et al. and further in view of Yip et al. teach the limitations of claim 14. Kneen et al. further teach wherein the relisting predictions displayed via the user interface include predicted conversion times corresponding to an amount of time it will take to sell each of the respective individual items of the listing at the respective recommended prices (See Figure 2, Figure 3, Figure 8 – “Estimated Sale Price, Estimated Time to Sell”, Figure 9, Paragraph 0034 – “The listing management applications 220 provide a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings”, Paragraphs 0046-0059, and Paragraph 0091 – “a summary window 800 is displayed indicating an estimated sale price and time to sell with the configuration parameters specified”).  
Kneen et al. do not specifically disclose a “bulk” listing. However, Sacco et al. further teach a “bulk” listing (See Figure 16, Paragraph 0070 – “high-volume sellers can generate new listings or place items for sale within the network-based marketplace (e.g., trading platform) 12 by using the data within the attribute tables accessed by the merchant tool module 120 to create customized bulk listings”, Paragraph 0074 – “The bulk uploader 504 may receive product information from the ERP system 518 and/or other databases 519”, Paragraph 0075 – “receive input regarding product information by automatically spidering or retrieving product information from at least one database at a seller”, and Paragraph 0106).
The teachings of Sacco et al. and Kneen et al. are related because both are helping users create listing for sale and making recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. to incorporate the bulk listing of Sacco et al. in order to sell more items at a time, thereby allowing profits to be maximized.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneen et al. (US 2015/0186989 A1) in view of Sacco et al. (US 2014/0289063 A1) and further in view of Yip et al. (US 2004/0236649 A1) and Plaster et al. (US 2008/0301009 A1).

Regarding Claim 16: Kneen et al. in view of Sacco et al. and further in view of Yip et al. teach the limitations of claim 15. Kneen et al. in view of Sacco et al. and further in view of Yip et al. do not specifically disclose the following. However, Plaster et al. further teach wherein the relisting predictions displayed via the user interface include a break even time determined based on the recommended prices and the predicted conversions times of the respective individual items of the bulk listing (See Figure 7, Figure 8, Paragraph 0106 – “A listing customer 720 may thus lose money for sales of items that are priced below a certain point, as one or more of the above fees may be deducted from the sale price at the time of sale, and thus the sale price needs to be at least high enough to cover all applicable fees for the customer 720 to break even, and higher still for the customer 720 to realize a profit”, and Paragraphs 0162-0163 – “The listing customer may choose to raise the price to at least a break-even level”).  
The teachings of Sacco et al., Kneen et al., Yip et al., and Plaster et al. are related because all monitor and make determinations about sales. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. in view of Sacco et al. and further in view of Yip et al. to incorporate the break-even time of Plaster et al. in order to better analyze how sales of products at certain prices will affect profit.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneen et al. (US 2015/0186989 A1) in view of Sacco et al. (US 2014/0289063 A1) and further in view of Kitamura et al. (US 2009/0043643 A1).

Regarding Claim 19: Kneen et al. in view of Sacco et al. teach the limitations of claim 11. Kneen et al. in view of Sacco et al. ado not specifically disclose the following. However, Kitamura et al. further teach wherein the relisting predictions displayed via the user interface further includes a graph depicting the relationship between different profit targets for relisting the individual items and predicted conversion times for the different profit targets (See Figure 4, Figure 8, Figure 11, Paragraph 0108 – “FIG. 8 shows the predicted performance transition display (actual transition display screen) 304. On the actual transition display 304, a plurality of managerial measures such as sales, a performance, a profit ratio, and a stock are allowed to be viewed at a time”, and claim 1).  
The teachings of Sacco et al., Kneen et al., and Kitamura et al. are related because all monitor and make determinations about sales. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product listing system of Kneen et al. in view of Sacco et al. to incorporate the profit graphs of Kitamura et al. in order to better analyze how sales of products at certain prices will affect profit over time.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683